DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the remarks submitted in 12/22/2021. Claims 31, 33,  36-38, 40-41, 46-48, 50-51, 56-58, 60 are amended. No claims were added or cancelled. Claims 31-60 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 33-34, 36, 39, 41, 43-44, 46, 49, 51, 53-54, 56, 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7  of U.S. Patent No. 9,589,237 in view of Marston et al et al (GB2523730A- hereinafter Marston), in view of Ritchie et al (US Pub. No. 2016/0086089- hereinafter Ritchie), and further in view of Megiddo et al (US Pub. No. 2009/0106059- hereinafter Megiddo) as explained below.
Claims 32, 35, 37-38, 40, 42, 45, 47-48, 50, 52, 55, 57-58, 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3  of U.S. Patent No. 9,589,237 in view of Marston et al et al (GB2523730A- hereinafter Marston), in view of Ritchie et al (US Pub. No. 2016/0086089- hereinafter Ritchie), in view of  in view of Zhang et al (US Pub. No. 2013/0226856- hereinafter Zhang), as explained below in detail.
Instant 
Application
Patent No. 
9,589,237
Claim 31
Claim 3
31. A method of determining an activity an individual user is engaging in, comprising the steps of: training a vector engine using a plurality of lists, each list identifying a plurality of media objects, the vector engine including a neural network trained with corpus data that includes (i) collected interaction data including an interaction history individualized for the individual user and one or more of (ii) the plurality of lists, (iii) a plurality of titles, each title associated with a respective one of the plurality of lists, and (iv) a plurality of metadata, each metadata associated with the plurality of media objects identified in a respective one of the plurality of lists, wherein training the vector engine includes: initializing, using the vector engine, a plurality of feature vectors representing each of the plurality of media objects, the interaction history individualized for the individual user, and each of the one or more of the plurality of lists and the plurality of titles, nudging, using the vector engine, the plurality of feature vectors based on a plurality of co-occurrences of (i) the plurality of lists, (ii) the plurality of media objects, (iii) words in the plurality of titles, (iv) the plurality of metadata, or (v) a combination thereof, and associating and storing a selection feature vectors of the plurality of feature vectors with user activities; and 2Application No. 15/386,314Docket No. 04777.0062USC1 determining the activity the individual user is engaging in by comparing similarities between (i) at least one feature vector, of the plurality of feature vectors, corresponding to the interaction history individualized for the individual user from the collected interaction data and (ii) the selection of feature vectors, of the plurality of feature vectors, which are associated with the user activities



1. A method of selecting media suitable for a predetermined activity, comprising the steps of: training a vector engine using a plurality of lists, each of the plurality of lists containing metadata associated with a plurality of media objects, the vector engine including a neural network trained with corpus data including (i) the plurality of lists (ii) a plurality of titles each one of the plurality of titles associated with one of the plurality of lists and (iii) the metadata associated with the plurality of media objects in each list, wherein training the vector engine includes: initializing, using the vector engine, a plurality of feature vectors representing each of the plurality of lists, each of the plurality of media objects, and each of a plurality of words in the titles of the plurality of lists, and nudging, using the vector engine, the plurality of feature vectors based on a plurality of co-occurrences of (i) the plurality of lists, (ii) the plurality of media objects, (iii) the plurality of words in the titles of the plurality of lists, or (iv) a combination thereof; and selecting either (i) at least one of the plurality of media objects, (ii) at least one of the plurality of lists, or (iii) a combination thereof based on cosine similarities between two or more of the plurality of feature vectors.

3. The method according to claim 1 further comprising the steps of: identifying among the plurality of feature vectors a feature vector corresponding to an activity; and selecting either (i) at least one of the plurality of media objects, (ii) at least one of the plurality of lists or (iii) a combination thereof suitable for the activity based on cosine similarities between the feature vector corresponding to the activity and others of the feature vectors.
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations in bold of amended independent claim.
 Prior art Ritchie teaches these limitations, as it can be seen for example at par. [0005-0006] and [0030]; and Megiddo at [0006] and [0040].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above teachings of Ritchie and Megiddo in order to accurately match someone's music tastes and listening habits in order to determine their personality type and intent/activity.
Claim 32
Claim 3
 The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston teaches this limitation, as it can be seen for example at page 1: 15-18.
   


Claim 7
Claim 34
Claim 6
Claim 35
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston teaches this limitation, as it can be seen for example at page 10: 26-29.
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above teachings of Marston in order to associate tracks with a list of unique tags judged to be the most appropriate by professional music experts, hence, a given tag is only attributed once to a track, unlike for social tags for which a large number of users sets tags to tracks.
Claim 36
Claim 3
Claim 37
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston, Ritchie, Megiddo and Zhang teaches this limitation, as it can be seen for example at Ritchie’s [0046-0058] and Zhang’s [0040].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above combination of Marston, Ritchie, Megiddo and Zhang in order to model behavior patterns of a user and more accurately predict a large number of events for a user.
Claim 38
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston, Ritchie, Megiddo and Zhang teaches this limitation, as it can be seen for example at Zhang’s [0040].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above combination of Marston, Ritchie and Zhang in order to model behavior patterns of a user and more accurately predict a large number of events for a user.
Claim 39
Claim 2
Claim 40
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston and Ritchie teaches this limitation, as it can be seen for example at Ritchie’s [0074].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above combination of Marston, Ritchie in order to correlate the type of music with type of activity/situation a user is experiencing.

Claim 3


The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
Same reasons as Claim 31 as being analogous claims.
Claim 42
		Claim 3
 The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston teaches this limitation, as it can be seen for example at page 1: 15-18.
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above teachings of Marston in order to conveniently store metadata related to audio content to assist in the storage and retrieval of audio content from databases for use with guides.

Claim 43
Claim 7
Claim 44
Claim 6
Claim 45
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston teaches this limitation, as it can be seen for example at page 10: 26-29.
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above teachings of Marston in order to associate tracks with a list of unique tags judged to be the most appropriate by professional music experts, hence, a given tag is only attributed once to a track, unlike for social tags for which a large number of users sets tags to tracks.

Claim 46
Claim 3
Claim 47
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.

   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above combination of Marston, Ritchie and Zhang in order to model behavior patterns of a user and more accurately predict a large number of events for a user.

Claim 48
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston, Ritchie and Zhang teaches this limitation, as it can be seen for example at Zhang’s [0040].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above combination of Marston, Ritchie and Zhang in order to model behavior patterns of a user and more accurately predict a large number of events for a user.

Claim 49
Claim 2
Claim 50
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston and Ritchie teaches this limitation, as it can be seen for example at Ritchie’s [0074].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above combination of Marston, Ritchie in order to correlate the type of music with type of activity/situation a user is experiencing.

Claim 51
Claim 3


The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
Same reasons as Claim 31 as being analogous claims.
Claim 52
Claim 3
 The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 Prior art Marston teaches this limitation, as it can be seen for example at page 1: 15-18.
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above teachings of Marston in order to conveniently store metadata related to audio content to assist in the storage and retrieval of audio content from databases for use with guides.

Claim 53
Claim 7
Claim 54
Claim 6
Claim 55
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston teaches this limitation, as it can be seen for example at page 10: 26-29.
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above teachings of Marston in order to associate tracks with a list of unique tags judged to be the most appropriate by professional music experts, hence, a given tag is only attributed once to a track, unlike for social tags for which a large number of users sets tags to tracks.

Claim 56
Claim 3
Claim 57
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston, Ritchie and Zhang teaches this limitation, as it can be seen for example at Ritchie’s [0046-0058] and Zhang’s [0040].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above combination of Marston, Ritchie and Zhang in order to model behavior patterns of a user and more accurately predict a large number of events for a user.


Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston, Ritchie and Zhang teaches this limitation, as it can be seen for example at Zhang’s [0040].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above combination of Marston, Ritchie and Zhang in order to model behavior patterns of a user and more accurately predict a large number of events for a user.

Claim 59
Claim 2
Claim 60
Claim 3
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 
 However, patent cited above fails to explicitly teach the limitations of this claim.
 Prior art Marston and Ritchie teaches this limitation, as it can be seen for example at Ritchie’s [0074].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Qamar with the above combination of Marston, Ritchie in order to correlate the type of music with type of activity/situation a user is experiencing.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-35, 40-45, 50-55, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al et al (GB2523730A- hereinafter Marston) in view of Ritchie et al (US Pub. No. 2016/0086089- hereinafter Ritchie) and further in view of Megiddo et al (US Pub. No. 2009/0106059- hereinafter Megiddo).
Referring to Claim 31, Marston teaches a method of determining an activity, comprising the steps of: 
training a vector engine using a plurality of lists, each list identifying a plurality of media objects, the vector engine including a neural network trained with corpus data that includes one or more of (ii) the plurality of lists, (iii) a plurality of titles, each title associated with a respective one of the plurality of lists, and (iv) a plurality of metadata, each (see page 2: 7-11: Marston teaches “the invention provides a system and method for converting between audio content and metadata using a conversion between an M dimensional vector mood space, derived from metadata of audio content training data, and an F-dimensional vector feature space derived from features extracted from the audio content training data”. Moreover, at page 9: 10-14: “The system was implemented by using five support vector regressors (SVR), each based on a polynomial kernel. The implementation used the scikit-learn Python module”), wherein training the vector engine includes: 
initializing, using the vector engine, a plurality of feature vectors representing each of the plurality of media objects and each of the one or more of the plurality of lists and the plurality of titles (see page 2: 7-11: Marston teaches “the invention provides a system and method for converting between audio content and metadata using a conversion between an M dimensional vector mood space, derived from metadata of audio content training data, and an F-dimensional vector feature space derived from features extracted from the audio content training data”. Marston, at page 1: 17-18, describes the metadata as contents title, textural description and genre. Moreover, at page 5: 28-33, Marston teaches a system trained on feature vectors from analysis of keywords and features of audio content. In addition, at page 3: 21-25: “The keyword analyser 4 analyses the set of keywords found within all of the training audio content and derives a conversion between each keyword and a multidimensional vector M so that each keyword may be easily converted to such a multidimensional vector. In the example embodiment, the total set of keywords comprises 450 distinct words for the training content”), 
(see page 5: 3-5: “A given sample of audio content may then be tagged with one or more M dimensional vectors that represent the mood of the music”. Furthermore, at page 10: 22-24 “In the same way that a measure of similarity between tracks can be derived from tag co-occurrence counts, a measure of similarity between tags can be derived from their co-occurrence over tracks”), and 
associating and storing a selection of feature vectors of the plurality of feature vectors with user activities (see page 6: 17-23: “editorial tags such as keywords are retrieved, these filtered to remove redundancies in information and a final set of editorial tags derived to create a mood. The selected audio features and mood values are then input to a regressor training and testing module and this step process repeated until the best performing features found and final training models derived to give a track-to-mood mapping that may be used within a converter”); and 
determining the activity by comparing similarities between (i) at least one feature vector, of the plurality of feature vectors, corresponding to the collected interaction data and (ii) the selection of feature vectors, of the plurality of feature vectors, which are associated with the user activities (see page 4: 27-30: “the analysis involves deriving a conversion or mapping between the M dimensional vector and F dimensional vector by looking for a correlation between the M 30 dimensional vector and F dimensional vector in the training data set”. Therefore, this mapping by looking for a correlation  between the vectors corresponds to the claimed “comparing similarities”. Further at page 6: 19-25, Marston further teaches a track-to-mood mapping).
However, Marston fails to explicitly teach:
(i) collected interaction data including an interaction history individualized for the individual user; 
feature vectors representing interaction history individualized for the individual user; 
associating and storing a selection of feature vectors of the plurality of feature vectors with user activities; and
determining the activity the individual user is engaging in.
Ritchie teaches, in an analogous system, 
(i) collected interaction data including an interaction history individualized for the individual user (see [0005]; Ritchie teaches “[a] music taste profile is determined for the user based on the user's likes and dislikes”. Moreover, at [0006] “establish a taste vector for the user. The taste vector comprises song characteristics that the user prefers. A music taste profile is determined for the user based on the user's likes and dislikes. The music taste profile is linked to a predetermined psychological scale. Personality traits are identified based on the music taste profile”. Therefore, the user’s (emphasis added on singular form) likes and dislikes and personality traits correspond to the claimed ‘interaction history individualized for the individual user’); 
feature vectors representing interaction history individualized for the individual user (see [0005]; Ritchie teaches “[a] music taste profile is determined for the user based on the user's likes and dislikes”. Moreover, at [0006] “establish a taste vector for the user. The taste vector comprises song characteristics that the user prefers. A music taste profile is determined for the user based on the user's likes and dislikes. The music taste profile is linked to a predetermined psychological scale. Personality traits are identified based on the music taste profile”. Furthermore, at [0030] “[o]nce the MTT function has been completed, the user's particular musical tastes are established in the user's personal ` taste` vector”. Therefore, the user’s (emphasis added on singular form) personal taste and likes and dislikes and personality traits correspond to the claimed ‘feature vectors representing interaction history individualized’);
associating and storing a selection of feature vectors of the plurality of feature vectors with user activities (see Abstract; Ritchie teaches a system to infer the likely intent based on the users' musical taste and listening habits. Moreover, at [0030], Ritchie explains that the system is trained by deriving a user’s taste vector and determining closeness of a song to the ‘taste’ vector by the arithmetical distance between the respective scores of the taste profile and candidate songs or music for each of the characteristics analyzed by the system), and
determining the activity the individual user is engaging in by comparing similarities between (i) at least one feature vector, of the plurality of feature vectors, corresponding to the interaction history individualized for the individual user from the collected interaction data and (ii) the selection of feature vectors, of the plurality of feature vectors, which are associated with the user activities (see Abstract; Ritchie teaches a system to infer the likely intent based on the users' musical taste and listening habits. Moreover, at [0030], Ritchie explains that the system is trained by deriving a user’s taste vector and determining closeness of a song to the ‘taste’ vector by the arithmetical distance between the respective scores of the taste profile and candidate songs or music for each of the characteristics analyzed by the system. Furthermore, at [0036], Ritchie explains the analysis done to input tracks according to psychometric analysis using the psychological “Big 5” traits (five broad domains or dimensions of personality that are used to describe human personality). Factors about a user can be determined according to this analysis, such as extraversion including excitement seeking, activity. In addition, at [0060]: “The Recommendation Engine 425 provides the ability to determine a person's personality types, profiles, and likely intent based on their musical taste and listening habits”, and in [0074], “[p]articipants in a study from 1996 provided information about what music they would prefer to listen to in given situations, and indicated that the situation greatly determined their musical preferences. For example, melancholic situations called for sad and moody music, while an arousing situation such as exercising would call for loud volume, a strong rhythm, and otherwise invigorating music”. Therefore, according to Ritchie’s teachings, the activity/situation such as exercising can be determined based on the song/media object according to the information provided from the users, which corresponds to the interaction history).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marston with the above teachings of Ritchie by training a vector engine for correlating media objects with users, as taught by Marston, and determining a likely activity of the user based on the media object, as taught by Ritchie. The modification would have been obvious because one of ordinary skill in the art would be motivated to accurately match someone's music tastes as suggested by Ritchie at [0061].
Even though Ritchie implicitly teaches an interaction history individualized for the individual user, Megiddo explicitly teaches, in an analogous system, an interaction history individualized for the individual user (see [0006]; Megiddo teaches “an executive report is provided that includes information biased to the needs of a particular user. A data abstraction component can weight a set of data as a function of recent or planned events or meetings, an interaction history with specified entities, a user contact list, a to do list, or the like, to personalize the data to an individual consumer”. Moreover, at [0040] “system 300 can sort and/or weight information in a set of results 302 (e.g., generated by an inference engine as described supra at FIG. 1 and/or FIG. 2) based on a relation with a second set of data. More particularly, a data abstraction component 304 can filter information in the set of results 302 as a function of recent user activity, a history of user interactions, a source of user interest, a user contact list, or the like”. Therefore, Megiddo’s information about a particular user in order to personalize an inference corresponds to the claimed “interaction history individualized”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Marston and Ritchie with the above teachings of Megiddo by training a vector engine for correlating media objects with users and determining a likely activity of the user based on the media object, as taught by Marston and Ritchie, and by using collected data including an individualized interaction history, as taught by Megiddo. The modification would have been obvious because one of ordinary skill in the art would be motivated to improving the inference by as suggested by Megiddo at [0006].

Referring to Claim 32, the combination of Marston, Ritchie and Megiddo teaches the method according to Claim 31, wherein the at least one feature vector corresponding to the interaction history individualized for the individual user from the collected interaction data further corresponds to a title of a respective list (see Marston at page 1: 15-18: “Such metadata may be represented graphically for user selection, or may be used by systems for processing the audio content. Example metadata includes the contents title, textural description and genre”. Furthermore, Ritchie teaches at [0074], “[p]articipants in a study from 1996 provided information about what music they would prefer to listen to in given situations, and indicated that the situation greatly determined their musical preferences. For example, melancholic situations called for sad and moody music, while an arousing situation such as exercising would call for loud volume, a strong rhythm, and otherwise invigorating music”. Therefore, according to Ritchie’s teachings, the activity/situation can be determined based on the song/media object according to the information provided from the users, which corresponds to the interaction history. In addition, Megiddo teaches the individualized aspect at [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Marston and Ritchie with the above teachings of Megiddo by training a vector engine for correlating media objects with users and determining a likely activity of the user based on the media object, as taught by Marston and Ritchie, and by using collected data including an individualized as suggested by Megiddo at [0006].

Referring to Claim 33, the combination of Marston, Ritchie and Megiddo teaches the method according to Claim 31, wherein the at least one feature vector corresponding to the interaction history individualized for the individual user from the collected interaction data further corresponds to metadata associated with a respective list (see Marston at page 1: 15-18: “Such metadata may be represented graphically for user selection, or may be used by systems for processing the audio content. Example metadata includes the contents title, textural description and genre”. Furthermore, Ritchie teaches at [0074], “[p]articipants in a study from 1996 provided information about what music they would prefer to listen to in given situations, and indicated that the situation greatly determined their musical preferences. For example, melancholic situations called for sad and moody music, while an arousing situation such as exercising would call for loud volume, a strong rhythm, and otherwise invigorating music”. Therefore, according to Ritchie’s teachings, the activity/situation can be determined based on the song/media object according to the information provided form the users, which corresponds to the interaction history. In addition, Megiddo teaches the individualized part at [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marston with the above teachings of Ritchie by training a vector engine for correlating media objects with users, as suggested by Ritchie at [0061].

Referring to Claim 34, the combination of Marston, Ritchie and Megiddo teaches the method according to Claim 33, wherein the at least one feature vector corresponding to the interaction history individualized for the individual user from the collected interaction data further corresponds to metadata associated with a respective list in the form of a word appearing in a tag of the respective list (see Marston at page 3: 17-24: “Each portion of audio content, such as a given music track, comprises audio data as well as metadata, particularly keywords used to tag the audio content. The audio content is first provided to a keyword analyser 4. The keyword analyser 4 analyses the set of keywords found within all of the training audio content and derives a conversion between each keyword and a multidimensional vector M so that each keyword may be easily converted to such a multidimensional vector”. Furthermore, Ritchie teaches at [0074], “[p]articipants in a study from 1996 provided information about what music they would prefer to listen to in given situations, and indicated that the situation greatly determined their musical preferences. For example, melancholic situations called for sad and moody music, while an arousing situation such as exercising would call for loud volume, a strong rhythm, and otherwise invigorating music”. Therefore, according to Ritchie’s teachings, the activity/situation can be determined based on the song/media object according to the information provided form the users, which corresponds to the interaction history. In addition, Megiddo teaches the individualized part at [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marston with the above teachings of Ritchie by training a vector engine for correlating media objects with users, as taught by Marston, and determining a likely activity of the user based on the media object, as taught by Ritchie. The modification would have been obvious because one of ordinary skill in the art would be motivated to accurately match someone's music tastes and listening habits in order to determine their personality type and intent, as suggested by Ritchie at [0061].

Referring to Claim 35, the combination of Marston, Ritchie and Megiddo teaches the method according to Claim 31, wherein the at least one feature vector corresponding to the interaction history individualized for the individual user from the collected interaction data further corresponds to a respective list (see page 10: 26-29: “In the case of curated editorial metadata, tracks are associated with a list of unique tags judged to be the most appropriate by professional music experts. Hence, a given tag is only attributed once to a track, unlike for social tags for which a large number of users sets tags to tracks”. Therefore, this associated list of unique tags corresponds to the claimed ‘respective list’. Furthermore, Ritchie teaches at [0074], “[p]articipants in a study from 1996 provided information about what music they would prefer to listen to in given situations, and indicated that the situation greatly determined their musical preferences. For example, melancholic situations called for sad and moody music, while an arousing situation such as exercising would call for loud volume, a strong rhythm, and otherwise invigorating music”. Therefore, according to Ritchie’s teachings, the activity/situation can be determined based on the song/media object according to the information provided form the users, which corresponds to the interaction history. In addition, Megiddo teaches the individualized part at [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marston with the above teachings of Ritchie by training a vector engine for correlating media objects with users, as taught by Marston, and determining a likely activity of the user based on the media object, as taught by Ritchie. The modification would have been obvious because one of ordinary skill in the art would be motivated to accurately match someone's music tastes and listening habits in order to determine their personality type and intent, as suggested by Ritchie at [0061].
Referring to Claim 40, the combination of Marston, Ritchie and Megiddo teaches the method according to Claim 31, wherein the selection of feature vectors which are associated with the user activities include a feature vector associated with at least one of running, exercise, or a workout (see Ritchie at [0046-0058]; Ritchie teaches scores between type of music and personality. Moreover, at [0068]: Ritchie explains that “[i]n one study, researchers found that extroverts preferred rock, pop, and rap because these genres facilitated dance and movement”. In addition, at [0074], Ritchie further explains the correlation between the type of music and the type of activity/situation the user is doing; for example, an arousing situation such as exercising is correlated with loud volume, strong rhythm and invigorating music).
before the effective filing date of the claimed invention to modify the teachings of Marston with the above teachings of Ritchie by training a vector engine for correlating media objects with users, as taught by Marston, and determining a likely activity of the user based on the media object, as taught by Ritchie. The modification would have been obvious because one of ordinary skill in the art would be motivated to accurately match someone's music tastes and listening habits in order to determine their personality type and intent, as suggested by Ritchie at [0061].
Referring to independent Claim 41 and Claim 51, they are rejected on the same basis as independent claim 31 since they are analogous claims.
Referring to dependent Claim 42 and Claim 52, they are rejected on the same basis as dependent claim 32 since they are analogous claims.
Referring to dependent Claim 43 and Claim 53, they are rejected on the same basis as dependent claim 33 since they are analogous claims.
Referring to dependent Claim 44 and Claim 54, they are rejected on the same basis as dependent claim 34 since they are analogous claims.
Referring to dependent Claim 45 and Claim 55, they are rejected on the same basis as dependent claim 35 since they are analogous claims.
Referring to dependent Claim 50 and Claim 60, they are rejected on the same basis as dependent claim 40 since they are analogous claims.

s 36, 46 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al et al (GB2523730A- hereinafter Marston) in view of Ritchie et al (US Pub. No. 2016/0086089- hereinafter Ritchie), in view of Megiddo et al (US Pub. No. 2009/0106059- hereinafter Megiddo), and further in view of Sahni et al (US Pub. No. 2010/0023506- hereinafter Sahni).
Referring to Claim 36, the combination of Marston, Ritchie and Megiddo teaches the method according to Claim 31, wherein the determining the activity by comparing similarities is based on cosine similarities (see Abstract; Ritchie teaches a system to infer the likely intent based on the users' musical taste and listening habits. Moreover, at [0030], Ritchie explains that the system is trained by deriving a user’s taste vector and determining closeness of a song to the ‘taste’ vector by the arithmetical distance between the respective scores of the taste profile and candidate songs or music for each of the characteristics analyzed by the system).
However, even though Ritchie teaches the use of arithmetical distance, it fails to explicitly teach the use of cosine similarity.
Sahni teaches, in an analogous system, the use of cosine similarity (see [0041]; Sahni teaches “a relevance score generator 164, which determines a relevance of content objects 158 (e.g., blog posts) to the user profile 120, and, in one aspect, to the user profile metadata 127, by applying cosine similarity or another similarity detection technique to compare the content vector 192 of each content object 158 to the profile vector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Marston, Ritchie and as suggested by Sahni at [0041].
Referring to dependent Claim 46 and Claim 56, they are rejected on the same basis as dependent claim 36 since they are analogous claims.

Claims 37-38, 47-48, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al et al (GB2523730A- hereinafter Marston) in view of Ritchie et al (US Pub. No. 2016/0086089- hereinafter Ritchie), in view of Megiddo et al (US Pub. No. 2009/0106059- hereinafter Megiddo), and further in view of Zhang et al (US Pub. No. 2013/0226856- hereinafter Zhang).
Referring to Claim 37, the combination of Marston, Ritchie and Megiddo teaches the method according to Claim 31, wherein the determining the activity by comparing similarities includes computing probabilities of similarity corresponding to respective activities (see Ritchie at [0046-0058]; Ritchie teaches scores between type of music and personality. Moreover, at [0068]: Ritchie explains that “[i]n one study, researchers found that extroverts preferred rock, pop, and rap because these genres facilitated dance and movement”. In addition, at [0074], Ritchie further explains the correlation between the type of music and the type of activity/situation the user is doing; for example, an arousing situation such as exercising is correlated with loud volume, strong rhythm and invigorating music. Therefore, according to Ritchie’s teachings, a correlation/similarity corresponding to respective activities (such as exercising) are computed).
However, the combination fails to explicitly teach determining an activity by computing probabilities.
Zhang teaches, in an analogous system, determining an activity by computing probabilities (see [0040]; Zhang teaches “[t]he system determines, for each selected path, a probability for a user activity that corresponds to the selected path (operation 210). The system then selects a user activity with the highest probability as the predicted activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Marston, Ritchie and Megiddo with the above teachings of Zhang by training a vector engine for correlating media objects with users and determining a likely activity of the user based on the media object, as taught by Marston and Ritchie, and computing probability of the activity, as taught by Zhang. The modification would have been obvious because one of ordinary skill in the art would be motivated to modeling behavior patterns of a user and more accurately predict a large number of events for a user, as suggested by Zhang at [0031].
Referring to Claim 38, the combination of Marston, Ritchie and Megiddo teaches the method according to Claim 37, however, fails to teach wherein the determining the activity by comparing similarities further includes selecting the activity with the greatest computed probability of similarity.
(see [0040]; Zhang teaches “[t]he system determines, for each selected path, a probability for a user activity that corresponds to the selected path (operation 210). The system then selects a user activity with the highest probability as the predicted activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Marston, Ritchie and Megiddo with the above teachings of Zhang by training a vector engine for correlating media objects with users and determining a likely activity of the user based on the media object, as taught by Marston and Ritchie, and computing probability of the activity, as taught by Zhang. The modification would have been obvious because one of ordinary skill in the art would be motivated to modeling behavior patterns of a user and more accurately predict a large number of events for a user, as suggested by Zhang at [0031].
Referring to dependent Claim 47 and Claim 57, they are rejected on the same basis as dependent claim 37 since they are analogous claims.
Referring to dependent Claim 48 and Claim 58, they are rejected on the same basis as dependent claim 38 since they are analogous claims.

Claims 39, 49 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al et al (GB2523730A- hereinafter Marston) in view of Ritchie et al (US Pub. No. 2016/0086089- hereinafter Ritchie), in view of Megiddo et al (US Pub. No. .
Referring to Claim 39, the combination of Marston, Ritchie and Megiddo teaches the method according to Claim 31, however, fails to teach wherein the neural network is comprised of at least one of a gradient descent model, a stochastic gradient descent model, a Continuous Bag-of-Words (CBOW) model, a skip-gram model, a hierarchical soft-max model and a negative sampling model.
Krka teaches, in an analogous system, wherein the neural network is comprised of at least one of a gradient descent model, a stochastic gradient descent model, a Continuous Bag-of-Words (CBOW) model, a skip-gram model, a hierarchical soft-max model and a negative sampling model (see [0058]; Krka teaches “Examples of tools that prepare such continuous vector representations of words are the continuous bag-of-words and skip-gram architectures implemented in the word2vec project”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Marston, Ritchie and Megiddo with the above teachings of Krka by training a vector engine for correlating media objects with users and determining a likely activity of the user based on the media object, as taught by Marston and Ritchie, and using continuous bag of words or skipgram, as taught by Krka. The modification would have been obvious because one of ordinary skill in the art would be motivated to prepare continuous vector representations of words less cumbersome and more efficient, as suggested by Krka at [0025].
Claim 49 and Claim 59, they are rejected on the same basis as dependent claim 39 since they are analogous claims.
Response to Arguments
The Applicant’s arguments regarding the rejection of above-mentioned claims have been fully considered.
In reference to Applicant’s arguments about:
Claim objections
Examiner’s response:
           Objection to claim 33 is withdrawn in view of amendment.
In reference to Applicant’s arguments about:
Double Patenting
Examiner’s response:
           Rejection is still maintained.
In reference to Applicant’s arguments about:
112(b) rejections
Examiner’s response:
           Rejections under 112(b) to claims 31-60 as being indefinite are withdrawn in view of amendments.
In reference to Applicant’s arguments about:
35 USC 103 rejection
Examiner’s response:
by comparing similarities”, examiner respectfully would like to point out to Marston at page 4, where Marston explains the mapping between the M dimensional vector and the F dimensional vector by looking for a correlation (emphasis added) between them. The correlation is reasonably interpreted as the “comparing”.
In regards to applicant’s arguments about “determining an activity a user is engaged in”, examiner acknowledges that primary reference Marston implicitly teaches the determination of an activity by explaining the ‘track-to-mood’ mapping, however, as previously stated in the rejection, examiner considers that prior art Ritchie explicitly teaches this limitation.
It can be seen, for example, at Ritchie’s Abstract, a system to infer the likely intent based on the users' musical taste and listening habits. This intent cold reasonably be interpreted as an activity. Moreover, it can be seen at [0005] that Ritchie mentions a music taste profile being determined for the user based on the user's likes and dislikes, which reasonably corresponds to the claimed limitation “interaction history individualized”. Furthermore, Ritchie mentions at [0030] that the system is trained by deriving a user’s taste vector (emphasis added) and determining closeness of a song to the ‘taste’ vector by the arithmetical distance between the respective scores of the taste profile and candidate songs or music for each of the characteristics analyzed by the system. 
In addition, it can be seen at Ritchie’s [0074]: “[p]articipants in a study from 1996 provided information about what music they would prefer to listen to in given situations, and indicated that the situation greatly determined their musical preferences. For example, melancholic situations called for sad and moody music, while an arousing situation such as exercising would call for loud volume, a strong rhythm, and otherwise invigorating music”. Therefore, according to Ritchie’s teachings, the activity/situation such as exercising (emphasis added) can be determined based on the song/media object according to the information provided from the users, which corresponds to the interaction history. 
	In regards to prior art Megiddo, as previously stated in the rejection, examiner understands that prior art Megiddo further teaches an interaction history individualized for the individual user for the purposes of weighting information about a particular user, as explained in the rejection above in this office action.
            Therefore, in view of this explanation, examiner understands that the combination of the prior art still teaches the claim limitations as amended. Rejections are still maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A SITIRICHE/           Primary Examiner, Art Unit 2126